DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.
 
Response to Amendment
	The amendment filed on 3/23/2021 has been entered. Claims 21-24, 26-33, and 35-40 remain pending in the present application. Claims 25 and 34 have been cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24, 26-33, and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain (US Patent 9,618,222) in view of Aminpour et al. (US PGPUB 20080033599) in view of Fadell et al. (US PGPUB 20120066168) in view of Park et al. (US PGPUB 20130043738). 

Regarding Claim 21; Hussain teaches; A method for a home automation system, comprising: 
monitoring a rate of airflow through an air vent in a centralized heating and cooling system; (Hussain; at least Fig. 6; column 13, lines 60-65; disclose a home automation automatic air vent actuator/sensor component for measuring airflow through each vent utilizing the air speed sensor)
storing, at one or more batteries associated with a first type of sensor, power generated using the airflow through the air vent; (Hussain; Figs. 5-6 and 14; column 11, lines 40-47; disclose fans (503) that are used to generate power to charge batteries of the smart air vent)
Hussain appears to be silent on; comparing a portion of the stored power to a threshold;
Determining that the portion of the stored power satisfies the threshold based at least in part on the comparison; 
Analyzing an occupancy pattern of a home for a duration; 
and performing one or more operations associated with the centralized heating and cooling system based at least in part on determining that the portion of the stored power satisfies the threshold and analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with a second type of sensor in response to the portion of the stored power satisfying the threshold.
However, Aminpour teaches; comparing a portion of the stored power to a threshold; (Aminpour; at least Fig. 3; paragraph [0050]; disclose where a processor of the vent controllers monitors a battery level and determines whether the battery level is low (threshold))
Determining that the portion of the stored power satisfies the threshold based at least in part on the comparison; (Aminpour; at least Fig. 3; paragraph [0065]; disclose wherein the system determines whether an energy storage unit for the register is low (satisfies a threshold based on a comparison))
and performing one or more operations associated with the centralized heating and cooling system based at least in part on determining that the portion of the stored power satisfies the threshold and analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with a second type of sensor in response to the portion of the stored power satisfying the threshold. (Aminpour; at least Fig. 3; paragraphs [0065]-[0067]; disclose wherein the smart vent system determines whether a battery level is low in one of the smart vents and adjusting an air vent in response to help charge the battery of the air vent)
Hussain and Aminpour are analogous art because they are from the same field of endeavor or similar problem solving area, of self-sustained smart vents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the teachings of Aminpour with the disclosed invention 
The combination of Hussain and Aminpour appear to be silent on; Analyzing an occupancy pattern of a home for a duration; 
and performing one or more operations associated with the centralized heating and cooling system based at least in part on determining that the portion of the stored power satisfies the threshold and analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with a second type of sensor in response to the portion of the stored power satisfying the threshold. 
However, Fadell teaches; Analyzing an occupancy pattern of a home for a duration; (at least paragraphs [0007], [0011], and [0045]; an occupancy pattern detection and prediction method used for controlling an HVAC system in a home in which occupancy patterns are monitored at various periodicities for determining occupancy patterns) 
analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with a second type of sensor in response to the portion of the stored power satisfying the threshold. (at least paragraphs [0007], [0011], and [0045]; an occupancy pattern detection and prediction method used for controlling an HVAC system in a home in which occupancy patterns are monitored at various periodicities for determining occupancy patterns)
Hussain, Aminpour, and Fadell are analogous art because they are from the same field of endeavor or similar problem solving area, of air-conditioning control systems.

The combination of Hussain, Aminpour, and Fadell appear to be silent on; and performing one or more operations associated with the centralized heating and cooling system based at least in part on determining that the portion of the stored power satisfies the threshold and analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with a second type of sensor in response to the portion of the stored power satisfying the threshold.
However, Park teaches; (at least Fig. 3; paragraphs [0086]-[0088] and [0095]) disclose a wireless power transmission method in which a first wireless device (i.e. sensor) determines whether a difference in battery level is greater than or equal to a predetermined threshold or a receiving second device, if so and the threshold is satisfied, sharing a portion of the stored until the difference in power falls below the threshold.
Hussain, Aminpour, Fadell, and Park are analogous art because they are from the same field of endeavor or similar problem solving area, of power monitoring and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of sharing stored energy between two devices based on a threshold power level as taught by Park with the known system of a HVAC and vent control system as taught by Hussain, Aminpour, and Fadell to yield the known result of efficient HVAC and ventilation control. One would be motivated to combine the disclosed references in order to 

Regarding Claim 22; the combination of Hussain, Aminpour, Fadell, and Park further teach; The method of claim 21, wherein performing the one or more operations comprises transmitting the portion of the stored power to a second type of sensor, powering one or more motors associated with the centralized heating and cooling system, adjusting a thermostat level, adjusting one or more parameters of the centralized heating and cooling system, or any combination thereof. (Aminpour; Fig. 3; where the smart vent system determines that the battery level is low (116) (not satisfying a predetermined threshold) and in response to the battery being low, the system instructs the system to turn on the HVAC systems fan (120) to provide airflow to the power generation device of the respective vents).

Regarding Claim 23; the combination of Hussain, Aminpour, Fadell, and Park further teach; The method of claim 21, wherein performing the one or more operations comprises: providing the stored power to one or more motors associated with the first type of sensor at the air vent; (Hussain; Fig. 6; column 11, 35-47; disclose where the stored power is provided to an actuator (614) associated with the sensor at the vent)
and utilizing the stored power to perform communications between the first type of sensor at the air vent and a control panel of the home automation system, wherein the control panel is located at a location different from a location of the first type of sensor. (Hussain; Fig. 6; column 8, lines 4-26; disclose a home server (control panel of the home automation system) located at a different location from the sensor in which the stored power at the sensor unit is used to power wireless chip (608) and Tx/Rx chip (674) for sending information from the vent to the home server).

Regarding Claim 24; the combination of Hussain, Aminpour, Fadell, and Park further teach; The method of claim 21, wherein comparing a portion of the stored power to a threshold comprises: monitoring a level associated with the stored power, wherein determining that the portion of the stored power satisfies the threshold is based at least in part on the monitoring. (Aminpour; Fig. 3; paragraphs [0050] and [0065]; disclose where a processor of the vent controllers that monitor the power level of the energy storage unit (battery) and wherein the processor determines whether the battery level is low (satisfies the threshold of being low) based on the monitoring)

Regarding Claim 26; the combination of Hussain, Aminpour, Fadell, and Park further teach; The method of claim 24, comprising: in response to the portion of the stored power satisfying the threshold, performing communications with a second type of sensor. (Park; at least paragraphs [0086]-[0090]; disclose wherein in response to a portion of stored power satisfying a threshold, a first and second device perform communication to determine who is the supplier and who is the receiver prior to initiating a power transfer).

Regarding Claim 27; the combination of Hussain, Aminpour, Fadell, and Park further teach; The method of claim 21, wherein the first type of sensor at the air vent includes at least one of a motion sensor, a camera sensor, a shock sensor, a proximity sensor, an appliance sensor, a temperature sensor, a humidity sensor, a light beam sensor, a smoke sensor, a glass break sensor, and a carbon monoxide sensor. (Hussain; Fig. 6; teaches an actuator/sensor unit that includes a temperature sensor, a carbon monoxide sensor, a camera sensor, a motion detector, and an ambient light sensor).

Claim 28; the combination of Hussain, Aminpour, Fadell, and Park further teach; The method of claim 21, wherein analyzing the occupancy pattern comprises: using one or more sensors at the air vent to determine whether a home is occupied; (Hussain; Fig. 6; disclose where each actuator/sensor unit contains an occupancy sensor for determining whether a home is occupied and further, paragraph [0045] of Fadell teaches utilizing occupancy sensor inputs for pattern recognition) 
and wherein performing the one or more operations comprises: adjusting the one or more sensors at the air vent to a conservation level in response to determining that the home has no occupancy. (Hussain; column 16, lines 31-39; disclose where the system, in order to save energy if temperature adjustments are required, polling the rooms for occupancy and using the actuators/sensor to close the vents in any un-occupied rooms thus providing energy savings).

Regarding Claim 29; the combination of Hussain, Aminpour, Fadell, and Park further teach; The method of claim 28, comprising: generating a schedule reflecting occupancy of the home based at least in part on analyzing the occupancy pattern; (Hussain; column 16, lines 45-57; disclose allowing a user to access an occupancy schedule for finer control or a specified room and wherein Fadell (at least paragraph [0045]) generates occupancy schedules for various days and seasons based on the analyzed occupancy patterns)
and adjusting the one or more sensors at the air vent to a conservation level based at least in part on the schedule. (Hussain; column 16, lines 31-57; disclose opening and closing vents based on scheduled occupancy levels).

Regarding Claim 30; Hussain teaches; An apparatus for security and/or automation systems, comprising: a processor; (Hussain; Fig. 6; disclose CPU (610))
memory in electronic communication with the processor; (Hussain; Fig. 6; disclose memory (609))
instructions stored in the memory, the instructions being executable by the processor to perform the steps of, monitoring a rate of airflow through an air vent in a centralized heating and cooling system;  (Hussain; at least Fig. 6; column 13, lines 60-65; disclose a home automation automatic air vent actuator/sensor component for measuring airflow through each vent utilizing the air speed sensor)
storing, at one or more batteries associated with a first type of sensor, power generated using the airflow through the air vent; (Hussain; Figs. 5-6 and 14; column 11, lines 40-47; disclose fans (503) that are used to generate power to charge batteries of the smart air vent)
Hussain appears to be silent on; comparing a portion of the stored power to a threshold; 
Determining that the portion of the stored power satisfies the threshold based at least in part on the comparison; 
Analyzing an occupancy pattern of a home for a duration; 
and performing one or more operations associated with the centralized heating and cooling system based at least in part on determining that the portion of the stored power to the threshold and analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with a second type of sensor in response to the portion of the stored power satisfying the threshold.
However, Aminpour teaches; comparing a portion of the stored power to a threshold; (Aminpour; at least Fig. 3; paragraph [0050]; disclose where a processor of the vent controllers monitors a battery level and determines whether the battery level is low (threshold))
Determining that the portion of the stored power satisfies the threshold based at least in part on the comparison; (Aminpour; at least Fig. 3; paragraph [0065]; disclose wherein the system 
and performing one or more operations associated with the centralized heating and cooling system based at least in part on determining that the portion of the stored power to the threshold and analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with a second type of sensor in response to the portion of the stored power satisfying the threshold. (Aminpour; at least Fig. 3; disclose wherein the smart vent system determines whether a battery level is low in one of the smart vents and adjusting an air vent in response to help charge the battery of the air vent)
Hussain and Aminpour are analogous art because they are from the same field of endeavor or similar problem solving area, of self-sustained smart vents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the teachings of Aminpour with the disclosed invention of Hussain of including the ability to monitor a battery level of a rechargeable battery and adjusting an HVAC system to power a generator to charge the battery when low to maintain power to a remote sensor system. Including this feature would allow for installation of a remote sensor system that would be free of electrical wiring or air tubing and thus provide a more cost effective system as taught by Aminpour (paragraph [0032]).
The combination of Hussain and Aminpour appear to be silent on; Analyzing an occupancy pattern of a home for a duration; 
and performing one or more operations associated with the centralized heating and cooling system based at least in part on determining that the portion of the stored power to the threshold and analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with a second type of sensor in response to the portion of the stored power satisfying the threshold. 
However, Fadell teaches; Analyzing an occupancy pattern of a home for a duration; (at least paragraphs [0007], [0011], and [0045]; an occupancy pattern detection and prediction method used for controlling an HVAC system in a home in which occupancy patterns are monitored at various periodicities for determining occupancy patterns)
and analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with a second type of sensor in response to the portion of the stored power satisfying the threshold. (at least paragraphs [0007], [0011], and [0045]; an occupancy pattern detection and prediction method used for controlling an HVAC system in a home in which occupancy patterns are monitored at various periodicities for determining occupancy patterns)
Hussain, Aminpour, and Fadell are analogous art because they are from the same field of endeavor or similar problem solving area, of air-conditioning control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of monitoring occupancy patterns for use in air-conditioning control as taught by Fadell with the known system of a HVAC and vent control system as taught by Hussain and Aminpour to yield the known result of efficient HVAC and ventilation control. One would be motivated to combine the disclosed references in order to achieve additional energy savings as taught by Fadell (paragraph [0026]).
The combination of Hussain, Aminpour, and performing one or more operations associated with the centralized heating and cooling system based at least in part on determining that the portion of the stored power to the threshold and analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with a second type of sensor in response to the portion of the stored power satisfying the threshold. 

Hussain, Aminpour, Fadell, and Park are analogous art because they are from the same field of endeavor or similar problem solving area, of power monitoring and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of sharing stored energy between two devices based on a threshold power level as taught by Park with the known system of a HVAC and vent control system as taught by Hussain, Aminpour, and Fadell to yield the known result of efficient HVAC and ventilation control. One would be motivated to combine the disclosed references in order to maintain continuous power of portable wireless devices in a single system as taught by Park (paragraph [0006]).

Regarding Claim 31; the combination of Hussain, Aminpour, Fadell, and Park further teach; The apparatus of claim 30, wherein performing the one or more operations comprises transmitting the portion of the stored power to a second type of sensor, powering one or more motors associated with the centralized heating and cooling system, adjusting a thermostat level, adjusting one or more parameters of the centralized heating and cooling system, or any combination thereof. (Aminpour; Fig. 3; where the smart vent system determines that the battery level is low (116) (not satisfying a predetermined threshold) and in response to the battery being low, the system instructs the system to turn on the HVAC systems fan (120) to provide airflow to the power generation device of the respective vents).

Regarding Claim 32; the combination of Hussain, Aminpour, Fadell, and Park further teach; The apparatus of claim 30, the instructions being executable by the processor to perform the steps of: providing the stored power to one or more motors associated with the first type of sensor at the air vent; (Hussain; Fig. 6; column 11, 35-47; disclose where the stored power is provided to an actuator (614) associated with the sensor at the vent)
and utilizing the stored power to perform communication between the first type of sensor at the air vent and a control panel of the home automation system, wherein the control panel is located at a location different from a location of the first type of sensor. (Hussain; Fig. 6; column 8, lines 4-26; disclose a home server (control panel of the home automation system) located at a different location from the sensor in which the stored power at the sensor unit is used to power wireless chip (608) and Tx/Rx chip (674) for sending information from the vent to the home server).

Regarding Claim 33; the combination of Hussain, Aminpour, Fadell, and Park further teach; The apparatus of claim 30, the instructions being executable by the processor to perform the steps of: monitoring a level associated with the power stored in the first type of sensor, wherein determining that the portion of the stored power satisfies the threshold is based at least in part on the monitoring. (Aminpour; Fig. 3; paragraphs [0050] and [0065]; disclose where a processor of the vent controllers that monitor the power level of the energy storage unit (battery) and wherein the processor determines whether the battery level is low (satisfies the threshold of being low) based on the monitoring)

Regarding Claim 35; the combination of Hussain, Aminpour, Fadell, and Park further teach; The apparatus of claim 33, the instructions being executable by the processor to perform the steps of in response to the portion of the stored power satisfying the threshold, performing communications with a second type of sensor. (Park; at least paragraphs [0086]-[0090]; disclose wherein in response to a portion of stored power satisfying a threshold, a first and second device perform communication to determine who is the supplier and who is the receiver prior to initiating a power transfer).

Regarding Claim 36; the combination of Hussain, Aminpour, Fadell, and Park further teach; The apparatus of claim 30, wherein the first type of sensor at the air vent includes at least one of a motion sensor, a camera sensor, a shock sensor, a proximity sensor, an appliance sensor, a temperature sensor, a humidity sensor, a light beam sensor, a smoke sensor, a glass break sensor, and a carbon monoxide sensor. (Hussain; Fig. 6; teaches an actuator/sensor unit that includes a temperature sensor, a carbon monoxide sensor, a camera sensor, a motion detector, and an ambient light sensor).

Regarding Claim 37; the combination of Hussain, Aminpour, Fadell, and Park further teach; The apparatus of claim 30, the instructions being executable by the processor to perform the steps of: using one or more sensors at the air vent to determine whether a home is occupied; (Hussain; Fig. 6; disclose where each actuator/sensor unit contains an occupancy sensor for determining whether a home is occupied)
and adjusting the one or more sensors at the air vent to a conservation level in response to determining that the home has no occupancy. (Hussain; column 16, lines 31-39; disclose where the system, in order to save energy if temperature adjustments are required, polling the rooms for occupancy and using the actuators/sensor to close the vents in any un-occupied rooms thus providing energy savings).

Regarding Claim 38; the combination of Hussain, Aminpour, Fadell, and Park further teach; The apparatus of claim 37, the instructions being executable by the processor to perform the steps of: generating a schedule reflecting occupancy of the home; (Hussain; column 16, lines 45-57; disclose allowing a user to access an occupancy schedule for finer control or a specified room)
and adjusting the one or more sensors at the air vent to a conservation level based at least in part on the schedule. (Hussain; column 16, lines 31-57; disclose opening and closing vents based on scheduled occupancy levels).

	Regarding Claim 39; Hussain teaches; A non-transitory computer-readable medium storing computer- executable code, the code executable by a processor to perform the steps of: (Hussain; Fig. 6; disclose memory (609))
monitoring a rate of airflow through an air vent in a centralized heating and cooling system; (Hussain; at least Fig. 6; column 13, lines 60-65; disclose a home automation automatic air vent actuator/sensor component for measuring airflow through each vent utilizing the air speed sensor)
storing, at one or more batteries associated with a first type of sensor, power generated using the airflow through the air vent; (Hussain; Figs. 5-6 and 14; column 11, lines 40-47; disclose fans (503) that are used to generate power to charge batteries of the smart air vent)
Hussain appears to be silent on; comparing a portion of the stored power to a threshold; 
Determining that the portion of the stored power satisfies the threshold based at least in part on the comparison;
Analyzing an occupancy pattern of a home for a duration; 
and performing one or more operations associated with the centralized heating and cooling system based at least in part on determining that the portion of the stored power to the threshold and analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with a second type of sensor in response to the portion of the stored power satisfying the threshold.
comparing a portion of the stored power to a threshold; (Aminpour; at least Fig. 3; paragraph [0050]; disclose where a processor of the vent controllers monitors a battery level and determines whether the battery level is low (threshold))
Determining that the portion of the stored power satisfies the threshold based at least in part on the comparison; (Aminpour; at least Fig. 3; paragraph [0065]; disclose wherein the system determines whether an energy storage unit for the register is low (satisfies a threshold based on a comparison))
and performing one or more operations associated with the centralized heating and cooling system based at least in part on determining that the portion of the stored power to the threshold and analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with a second type of sensor in response to the portion of the stored power satisfying the threshold. (Aminpour; at least Fig. 3; disclose wherein the smart vent system determines whether a battery level is low in one of the smart vents and adjusting an air vent in response to help charge the battery of the air vent)
Hussain and Aminpour are analogous art because they are from the same field of endeavor or similar problem solving area, of self-sustained smart vents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the teachings of Aminpour with the disclosed invention of Hussain of including the ability to monitor a battery level of a rechargeable battery and adjusting an HVAC system to power a generator to charge the battery when low to maintain power to a remote sensor system. Including this feature would allow for installation of a remote sensor system that would be free of electrical wiring or air tubing and thus provide a more cost effective system as taught by Aminpour (paragraph [0032]).
Analyzing an occupancy pattern of a home for a duration; 
and performing one or more operations associated with the centralized heating and cooling system based at least in part on determining that the portion of the stored power to the threshold and analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with a second type of sensor in response to the portion of the stored power satisfying the threshold. 
However, Fadell teaches; Analyzing an occupancy pattern of a home for a duration; (at least paragraphs [0007], [0011], and [0045]; an occupancy pattern detection and prediction method used for controlling an HVAC system in a home in which occupancy patterns are monitored at various periodicities for determining occupancy patterns)
and analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with a second type of sensor in response to the portion of the stored power satisfying the threshold. (at least paragraphs [0007], [0011], and [0045]; an occupancy pattern detection and prediction method used for controlling an HVAC system in a home in which occupancy patterns are monitored at various periodicities for determining occupancy patterns)
Hussain, Aminpour, and Fadell are analogous art because they are from the same field of endeavor or similar problem solving area, of air-conditioning control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of monitoring occupancy patterns for use in air-conditioning control as taught by Fadell with the known system of a HVAC and vent control system as taught by Hussain and Aminpour to yield the known result of efficient HVAC and ventilation control. One would be motivated to combine the disclosed references in order to achieve additional energy savings as taught by Fadell (paragraph [0026]).
and performing one or more operations associated with the centralized heating and cooling system based at least in part on determining that the portion of the stored power to the threshold and analyzing the occupancy pattern of the home, the one or more operations comprising sharing the portion of the stored power with a second type of sensor in response to the portion of the stored power satisfying the threshold. 
However, Park teaches; (at least Fig. 3; paragraphs [0086]-[0088] and [0095]) disclose a wireless power transmission method in which a first wireless device (i.e. sensor) determines whether a difference in battery level is greater than or equal to a predetermined threshold or a receiving second device, if so and the threshold is satisfied, sharing a portion of the stored until the difference in power falls below the threshold.
Hussain, Aminpour, Fadell, and Park are analogous art because they are from the same field of endeavor or similar problem solving area, of power monitoring and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of sharing stored energy between two devices based on a threshold power level as taught by Park with the known system of a HVAC and vent control system as taught by Hussain, Aminpour, and Fadell to yield the known result of efficient HVAC and ventilation control. One would be motivated to combine the disclosed references in order to maintain continuous power of portable wireless devices in a single system as taught by Park (paragraph [0006]).

Regarding Claim 40; the combination of Hussain, Aminpour, Fadell, and Park further teach; The non-transitory computer-readable medium of claim 39, wherein performing the one or more operations comprises transmitting the portion of the stored power to a second type of sensor, powering one or more motors associated with the centralized heating and cooling system, adjusting a thermostat level, adjusting one or more parameters of the centralized heating and cooling system, or any combination thereof. (Aminpour; Fig. 3; where the smart vent system determines that the battery level is low (116) (not satisfying a predetermined threshold) and in response to the battery being low, the system instructs the system to turn on the HVAC systems fan (120) to provide airflow to the power generation device of the respective vents).

Response to Arguments
Applicant’s arguments, see page 9 with regards to the newly filed limitations, filed 3/23/2021, with respect to the rejections of claims 21, 30, and 39 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hussain (US Patent 9,618,222) in view of Aminpour et al. (US PGPUB 20080033599) in view of Fadell et al. (US PGPUB 20120066168) in view of Park et al. (US PGPUB 20130043738).



Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive. 
In particular, the applicant argues, see page 10, paragraphs 1-2; that the reference of Aminpour fails to explicitly recite, “determining that the portion of the stored power satisfies the threshold based at least in part on the comparison,”. The applicant further explains that the reference of Aminpour at most discusses that a processor may monitor a power level and determine if the power for a register is low. 
The office would like to counter, utilizing a broadest reasonable interpretation, the determination that the energy storage unit power for a register being low as described in Fig. 3 and satisfies the threshold…”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262.  The examiner can normally be reached on 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHRISTOPHER W CARTER/Examiner, Art Unit 2117